PER CURIAM.
The appellant appeals the trial court’s summary denial of his motion for post-conviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. We reverse.
The trial court denied appellant’s motion on the basis that the allegations contained in the motion were “rebutted by the matters contained in the plea of guilty and negotiated sentence form.” However, in the record forwarded to this court there is no copy of the plea of guilty and negotiated sentence form. Accordingly, we reverse and remand with directions to attach those portions of the record which conclusively show that appellant is not entitled to relief, or if such showing cannot be determined from the record, to conduct an evidentiary hearing. Cameron v. State, 582 So.2d 168 (Fla. 1st DCA 1991); Thomas v. State, 580 So.2d 900 (Fla. 1st DCA 1991); and Sullivan v. State, 526 So.2d 1068 (Fla. 1st DCA 1988).
JOANOS, C.J., and SMITH and MINER, JJ., concur.